 



Exhibit 10.1
(INTERSECTIONS INC LOGO AND LETTERHEAD) [w21013w2101300.gif]
DISASTER RECOVERY SITE AGREEMENT
This Agreement (“Agreement”) is entered into this 16th day of March, 2006
(“Effective Date”) by and between Intersections Inc., a Delaware corporation
with its principal place of business at 14901 Bogle Drive, Chantilly, Virginia
20151 (“Intersections”) and Digital Matrix Systems, a Texas corporation with its
principal place of business at 15301 Spectrum Drive, 2nd Floor, Addison, Texas
75001 (“DMS”).
In consideration of the mutual covenants and conditions hereof, and intending to
be legally bound hereby, Intersections and DMS agree as follows:

  1.   Intersections agrees to:

  a.   provide DMS with space, power and cooling (“Hosting Services”) at
Intersections Inc., 601 Quantum Rd NE, Rio Rancho, 87124 (“Hosting Location”)
during the term of this Agreement;     b.   provide DMS with assistance for
conducting physical reboots of DMS Equipment upon DMS’s request;     c.  
provide DMS with a secure location including restricting access to only
authorized personnel;

  2.   DMS will provide its own equipment, network circuits and connectivity at
its sole expense.     3.   DMS agrees to pay Intersections $600 per standard 42U
service rack per month for the Hosting Services. Intersections will provide DMS
with a monthly invoice for these fees. DMS agrees to remit payment to
Intersections within thirty (30) days of receiving said invoice.     4.   DMS
acknowledges that:

  a.   Intersections is not in the business of providing Hosting Services and
that these services are being provided “as is”; and     b.   the Hosting
Location does not have steel reinforced walls, biometric security, bullet-proof
windows, 24 x 7 security personnel, computer safe fire retardant, and other
advanced features that full-service standard hosting facilities sometimes
provide.

  5.   The Agreement will commence on the Effective Date and continue until
either party provides the other party with thirty days prior written notice of
its desire to terminate this Agreement with or without cause.

This document is considered confidential and proprietary information of
Intersections Inc.® and shall not be disclosed without written permission from
Intersections Inc.®

 
Page 1 of 3

 



--------------------------------------------------------------------------------



 



(INTERSECTIONS INC LOGO AND LETTERHEAD) [w21013w2101300.gif]

  6.   This agreement is solely for the Hosting Services as defined herein and
not intended to and will not constitute a lease of any real property. DMS
acknowledges and agrees that its has been granted only a limited license to
occupy the Hosting Location, that it has not been granted any real property
interest in the Hosting Location and DMS has no rights as a tenant or otherwise
under any real property or landlord/tenant laws, regulations or ordinances. DMS
hereby waives and releases any claims or rights to make a claim that it may have
against the landlord under any lease by Intersections with respect to any
equipment of property of DMS located in the premises demised to Intersections by
such landlord.     7.   EACH DMS REPRESENTATIVE AND ANY OTHER PERSON VISITING
THE HOSTING LOCATION FOR THE PURPOSES OF ACCESSING THE DMS EQUIPMENT DOES SO AT
HIS OR HER OWN RISK. INTERSECTIONS ASSUMES NO LIABILITY WHATSOEVER FOR ANY HARM
TO SUCH PERSON RESULTING FROM ANY CAUSE OTHER THAN THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF INTERSECTIONS. INTERSECTIONS ASSUMES NO LIABILITY FOR ANY
DAMAGE TO, OR LOSS OF, ANY DMS EQUIPMENT RESULTING FROM ANY CAUSE OTHER THAN THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF INTERSECTIONS. NOTWITHSTANDING
ANYTHING ELSE HEREIN, THE AGGREGATE LIABILITY OF INTERSECTIONS UNDER THIS
AGREEMENT SHALL BE LIMITED TO THE AMOUNT PAID BY DMS TO INTERSECTIONS FOR THE
HOSTING SERVICES DURING THE SIX MONTHS PRECEDING THE EVENT GIVING RISE TO
LIABILITY.     8.   IN NO EVENT WILL INTERSECTIONS OR DMS BE LIABLE OR
RESPONSIBLE TO THE OTHER PARTY FOR ANY TYPE OF INCIDENTAL, PUNITIVE, INDIRECT,
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST REVENUE, LOST
PROFITS, REPLACEMENT GOODS, LOSS OF TECHNOLOGY, RIGHTS OR SERVICES, LOSS OF
DATA, OR INTERRUPTION OR LOSS OF USE OF SERVICE OR EQUIPMENT, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, WHETHER ARISING UNDER THEORY OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE.     9.   IN NO EVENT
SHALL INTERSECTIONS BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY INACCURACY,
ILLEGALITY, MISINFORMATION OR ANY VIOLATION OF A THIRD PARTY RIGHT OR INTERSET
ASSOCIATED WITH OR DIRECTLY OR INDIRECTLY ARISING OUT OF THE CUSTOMER CONTENT.  
  10.   This Agreement is governed by and must be construed in accordance with
the laws of the Commonwealth of Virginia, exclusive of its choice of law rules.
Any lawsuit under this Agreement may be filed only in the state or federal
courts in the Commonwealth of Virginia, and each party consents to exclusive
jurisdiction and venue in those courts.     11.   Neither party may assign this
Agreement without the express prior written consent of the other, which consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either party may assign this Agreement, without the other party’s consent, to an
affiliate, or to an entity that acquires all of the stock, or substantially all
of the assets,

This document is considered confidential and proprietary information of
Intersections Inc.® and shall not be disclosed without written permission from
Intersections Inc.®

 
Page 2 of 3

 



--------------------------------------------------------------------------------



 



(INTERSECTIONS INC LOGO AND LETTERHEAD) [w21013w2101300.gif]

      of the assigning party or its affiliate, or the surviving entity in a
merger with the assigning party or its affiliate.

  12.   Neither party is liable for delays and failures in performing under this
Agreement that result from any cause beyond the reasonable direct control of the
party, with the exception of nonpayment.     13.   All notices required to be
given in writing must be sent by a nationally recognized overnight delivery
service with Internet tracking capabilities, or delivered by hand in each case
to the name and address designated in this section below or to such other
address that the receiving party may in advance designate by written notice.
Notice is deemed effective on the day after delivery to the overnight carrier,
or, if by hand, the date of delivery to the party.

              Intersections:   DMS:
 
  VP, IT Operations   President
 
  Intersections Inc.   Digital Matrix Systems, Inc.
 
  14901 Bogle Drive, Suite 300   15301 Spectrum Drive
 
  Chantilly, Virginia 20151   2nd Floor
 
  With copy to:   Addison, Texas 75001
 
  Chief Legal Counsel    

  14.   If any provision of this Agreement is declared invalid, the other
provisions remain in full force and effect, and this Agreement is deemed to be
amended to replace, to the extent legally possible, the rights and obligations
contained in the invalid provision. The invalidity of any provision is not a
failure of consideration.     15.   Each schedule and each other exhibit or
appendix referenced in this Agreement, is incorporated into and made part of
this Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, statements and representations, oral or written,
between the parties relating to the subject matter of the Agreement.

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused its duly authorized officers or representatives to be affixed
hereto its hand as of the Effective Date.

          INTERSECTIONS INC.   DIGITAL MATRIX SYSTEMS
 
   
By:
    By:    
 
     
 
   
Name:
    Name:    
 
     
 
   
Title:
    Title:    
 
     
 
   
Date:
    Date:  
 
     

This document is considered confidential and proprietary information of
Intersections Inc.® and shall not be disclosed without written permission from
Intersections Inc.®

 
Page 3 of 3

 